UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JuL 1 o 2013
C|erk .
) 3 ' u-$- Dcstri¢t d
RONALD GRAHAM, ) GHK|’UPCCY curtin
)
Petitioner, )
)
) Civil Action No.
UNITED STATES DEPARTMENT OF )
HOUSING & URBAN DEVELOPMENT, et al., )
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioners application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

Petitioner alleges that"administrative agents [of] the New York City Housing Authority
wrongfully . . . refused to act and process [his] application§’Pet. 1[ 4, for"the senior housing to
which [he is] entitled as a senior citizen, id. 1 2. He demands a writ of mandamus compelling the
respondents"to give [him] a senior apartment?’ Id. 11 5.

Mandamus relief is proper only if"(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff ’

Council ofana'for the Blind ofDelaware Counly Valley v. Regan, 709 F.2d 1521, 1533 (D.C.

Cir. 1983) (en banc). The party seeking mandamus has the"‘ourden of showing that [his] right to

issuance of the writ is‘clear and indisputable." Gulfstream Aerospace Corp. v. Mayacamas Corp.,
485 U.S. 271, 289 (1988) (citing Bankers Lzfe & Cas. Co. v. Hollana', 346 U.S. 379, 384 (1953)).
This petitioner addresses none of these elements, and thus fails to meet his burden.

The petition for a writ of mandamus will be denied. An Order accompanies this

lvlemorandum Opinion.

DATE;  

United S¢tes District Judge